Per Curiam.

It is the duty of an attorney, an officer of the court, to aid in the administration of justice. The commission, by an attorney, of the crime of impeding the administration of justice is the commission of a crime involving moral turpitude, which brings discredit upon himself and disrepute upon the legal profession. This court is of the opinion that the board was neither in error nor unreasonable in its recommendation.
The objections to the recommendation of the board are overruled, the report of the board is confirmed, and judgment is rendered suspending respondent for an indefinite period from the practice of law.

Report confirmed and judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.